
	
		II
		110th CONGRESS
		1st Session
		S. 1102
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2007
			Mr. Bingaman (for
			 himself, Mr. Smith,
			 Mr. Kohl, Ms.
			 Snowe, Mrs. Lincoln, and
			 Mr. Kerry) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  expedite the application and eligibility process for low-income subsidies under
		  the Medicare prescription drug program and to revise the resource standards
		  used to determine eligibility for an income-related subsidy, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Part D Equity for Low-Income Seniors
			 Act of 2007.
		2.Expediting
			 low-income subsidies under the Medicare prescription drug program
			(a)In
			 generalSection 1860D–14 of the Social Security Act (42 U.S.C.
			 1395w–114) is amended by adding at the end the following new subsection:
				
					(e)Expedited
				application and eligibility process
						(1)Expedited
				process
							(A)In
				generalThe Commissioner of
				Social Security shall provide for an expedited process under this subsection
				for the qualification for low-income assistance under this section through a
				request to the Secretary of the Treasury as provided in subparagraph (B) for
				information described in section 6103(l)(21) of the Internal Revenue Code of
				1986. Such process shall be conducted in cooperation with the Secretary.
							(B)Currently
				eligible individualsThe
				Commissioner of Social Security shall, as soon as practicable after
				implementation of subparagraph (A), screen such individual for eligibility for
				the low-income subsidy provided under this section through such a request to
				the Secretary of the Treasury.
							(2)Notification of
				potentially eligible individualsUnder such process, in the case of each
				individual identified under paragraph (1) who has not otherwise applied for, or
				been determined eligible for, benefits under this section (or who has applied
				for and been determined ineligible for such benefits based only on excess
				resources), the Commissioner of Social Security shall send a notification that
				the individual is likely eligible for low-income subsidies under this section.
				Such notification shall include the following:
							(A)Application
				informationInformation on how to apply for such low-income
				subsidies.
							(B)Description of
				the LIS benefitA description of the low-income subsidies
				available under this section.
							(C)Information on
				State Health Insurance ProgramsInformation on—
								(i)the State Health
				Insurance Assistance Program for the State in which the individual is located;
				and
								(ii)how the
				individual may contact such Program in order to obtain assistance regarding
				enrollment and benefits under this part.
								(D)AttestationAn
				application form that provides for a signed attestation, under penalty of law,
				as to the amount of income and assets of the individual and constitutes an
				application for the low-income subsidies under this section. Such form—
								(i)shall not require
				the submittal of additional documentation regarding income or assets;
								(ii)shall permit the
				appointment of a personal representative described in paragraph (4); and
								(iii)shall allow for
				the specification of a language (other than English) that is preferred by the
				individual for subsequent communications with respect to the individual under
				this part.
								If a State
				is doing its own outreach to low-income seniors regarding enrollment and
				low-income subsidies under this part, such process shall be coordinated with
				the State’s outreach effort.(3)Hold-harmlessUnder
				such process, if an individual in good faith and in the absence of fraud
				executes an attestation described in paragraph (2)(D) and is provided
				low-income subsidies under this section on the basis of such attestation, if
				the individual is subsequently found not eligible for such subsidies, there
				shall be no recovery made against the individual because of such subsidies
				improperly paid.
						(4)Use of authorized
				representativeUnder such process, with proper authorization
				(which may be part of the attestation form described in paragraph (2)(D)), an
				individual may authorize another individual to act as the individual’s personal
				representative with respect to communications under this part and the
				enrollment of the individual under a prescription drug plan (or MA–PD plan) and
				for low-income subsidies under this section.
						(5)Use of preferred
				language in subsequent communicationsIn the case an attestation
				described in paragraph (2)(D) is completed and in which a language other than
				English is specified under clause (iii) of such paragraph, the Commissioner of
				Social Security shall provide that subsequent communications to the individual
				under this part shall be in such language.
						(6)ConstructionNothing
				in this subsection shall be construed as precluding the Commissioner of Social
				Security or the Secretary from taking additional outreach efforts to enroll
				eligible individuals under this part and to provide low-income subsidies to
				eligible
				individuals.
						.
			(b)Disclosure of
			 return information for purposes of determining individuals eligible for
			 subsidies under Medicare part D
				(1)In
			 generalSubsection (l) of section 6103 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						(21)Disclosure of
				return information to carry out Medicare part D subsidies
							(A)In
				generalThe Secretary shall,
				upon written request from the Commissioner of Social Security under section
				1860D–14(e)(1) of the Social Security Act, disclose to officers and employees
				of the Social Security Administration return information of a taxpayer who
				(according to the records of the Secretary) may be eligible for a subsidy under
				section 1860D–14 of the Social Security Act. Such return information shall be
				limited to—
								(i)taxpayer identity information with respect
				to such taxpayer,
								(ii)the filing
				status of such taxpayer,
								(iii)the gross
				income of such taxpayer,
								(iv)such other
				information relating to the liability of the taxpayer as is prescribed by the
				Secretary by regulation as might indicate the eligibility of such taxpayer for
				a subsidy under section 1860D–14 of the Social Security Act, and
								(v)the taxable year
				with respect to which the preceding information relates.
								(B)Restriction on
				use of disclosed informationReturn information disclosed under
				this paragraph may be used by officers and employees of the Social Security
				Administration only for the purposes of identifying eligible individuals for,
				and, if applicable, administering—
								(i)low-income
				subsidies under section 1860D–14 of the Social Security Act, and
								(ii)the Medicare
				Savings Program implemented under clauses (i), (iii), and (iv) of section
				1902(a)(10)(E) of such Act.
								(C)TerminationReturn
				information may not be disclosed under this paragraph after the date that is
				one year after the date of the enactment of this
				paragraph.
							.
				(2)Conforming
			 amendmentsParagraph (4) of section 6103(p) of the Internal
			 Revenue Code of 1986 is amended—
					(A)by striking
			 (14) or (17) in the matter preceding subparagraph (A) and
			 inserting (14), (17), or (21); and
					(B)by striking
			 (15) or (17) in subparagraph (F)(ii) and inserting (15),
			 (17), or (21).
					3.Modification of
			 resource standards for determination of eligibility for low-income
			 subsidy
			(a)Increasing the
			 alternative resource standardSection 1860D–14(a)(3)(E)(i) of the
			 Social Security Act (42 U.S.C. 1395w–114(a)(3)(E)(i)) is amended—
				(1)in subclause (I),
			 by striking and at the end;
				(2)in subclause
			 (II)—
					(A)by striking
			 a subsequent year and inserting 2007;
					(B)by striking
			 in this subclause (or subclause (I)) for the previous year and
			 inserting in subclause (I) for 2006;
					(C)by striking the
			 period at the end and inserting a semicolon; and
					(D)by inserting
			 before the flush sentence at the end the following new subclauses:
						
							(III)for 2008,
				$27,500 (or $55,000 in the case of the combined value of the individual’s
				assets or resources and the assets or resources of the individual’s spouse);
				and
							(IV)for a subsequent
				year the dollar amounts specified in this subclause (or subclause (III)) for
				the previous year increased by the annual percentage increase in the consumer
				price index (all items; U.S. city average) as of September of such previous
				year.
							;
				and
					(3)in the flush
			 sentence at the end, by inserting or (IV) after subclause
			 (II).
				(b)Exemptions from
			 resourcesSection 1860D–14(a)(3) of the Social Security Act (42
			 U.S.C. 1395w–114(a)(3)) is amended—
				(1)in subparagraph
			 (D), in the matter preceding clause (i), by inserting subject to the
			 additional exclusions provided under subparagraph (G) before
			 );
				(2)in subparagraph
			 (E)(i), in the matter preceding subclause (I), by inserting subject to
			 the additional exclusions provided under subparagraph (G) before
			 ); and
				(3)by adding at the
			 end the following new subparagraph:
					
						(G)Additional
				exclusionsIn determining the resources of an individual (and
				their eligible spouse, if any) under section 1613 for purposes of subparagraphs
				(D) and (E) the following additional exclusions shall apply:
							(i)Life insurance
				policyNo part of the value of any life insurance policy shall be
				taken into account.
							(ii)In-kind
				contributionsNo in-kind contribution shall be taken into
				account.
							(iii)Pension or
				retirement planNo balance in any pension or retirement plan
				shall be taken into
				account.
							.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of enactment of this Act.
			4.Indexing
			 deductible and cost-sharing above annual out-of-pocket threshold for
			 individuals with income below 150 percent of
			 poverty line
			(a)Indexing
			 deductibleSection 1860D–14(a)(4)(B) of the Social Security Act
			 (42 U.S.C. 1395w–114(a)(4)(B)) is amended—
				(1)in clause (i), by
			 striking or;
				(2)in clause
			 (ii)—
					(A)by striking
			 a subsequent year and inserting 2008;
					(B)by striking
			 this clause (or clause (i)) for the previous year and inserting
			 clause (i) for 2007; and
					(C)by striking
			 involved. and inserting involved; and;
					(3)by adding after
			 clause (ii) the following new clause:
					
						(iii)for 2008 and
				each succeeding year, the amount determined under this subparagraph for the
				previous year increased by the annual percentage increase in the consumer price
				index (all items; U.S. city average) as of September of such previous
				year.
						;
				and
				(4)in the flush
			 sentence at the end, by striking clause (i) or (ii) and
			 inserting clause (i), (ii), or (iii).
				(b)Indexing
			 cost-sharingSection
			 1860D–14(a) of the Social Security Act (42 U.S.C. 1395w–114(a)) is
			 amended–
				(1)in paragraph
			 (1)(D)(iii), by striking exceed the copayment amount and all
			 that follows through the period at the end and inserting “exceed—
					
						(I)for 2006 and
				2007, the copayment amount specified under section 1860D–2(b)(4)(A)(i)(I) for
				the drug and year involved; and
						(II)for 2008 and
				each succeeding year, the amount determined under this subparagraph for the
				previous year increased by the annual percentage increase in the consumer price
				index (all items; U.S. city average) as of September of such previous
				year.
						;
				and
				(2)in paragraph
			 (2)(E), by striking exceed the copayment or coinsurance amount
			 and all that follows through the period at the end and inserting
			 “exceed—
					
						(i)for 2006 and
				2007, the copayment or coinsurance amount specified under section
				1860D–2(b)(4)(A)(i)(I) for the drug and year involved; and
						(ii)for 2008 and
				each succeeding year, the amount determined under this clause for the previous
				year increased by the annual percentage increase in the consumer price index
				(all items; U.S. city average) as of September of such previous
				year.
						.
				5.No impact on
			 eligibility for benefits under other programs
			(a)In
			 generalSection 1860D–14(a)(3) of the Social Security Act (42
			 U.S.C. 1395w–114(a)(3)), as amended by section 3(c)(3), is amended—
				(1)in subparagraph
			 (A), in the matter preceding clause (i), by striking subparagraph
			 (F) and inserting subparagraphs (F) and (H); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(H)No impact on
				eligibility for benefits under other programsThe availability of
				premium and cost-sharing subsidies under this section shall not be treated as
				benefits or otherwise taken into account in determining an individual’s
				eligibility for, or the amount of benefits under, any other Federal
				program.
						.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of enactment of this Act.
			
